Case 1:16-cr-00670-KMW Document 314 Filed 09/30/20 Page 1 of 2

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
coe tt ttt nie ne en een eee eee eee x DOC #:

UNITED STATES OF AMERICA DATE FILED: 4 Po] 2b

 

 

v. 16-CR-670 (KMW)
ORDER
MARIA MAGDALENA ALMONTE

Defendant.

KIMBA M. WOOD, United States District Judge:

Defendant Maria Magdalena Almonte moves to reduce her sentence under 18 U.S.C. §
3582(c)(1)(A), seeking compassionate release in light of her medical condition and the COVID-
19 pandemic. (ECF No. 313.) Because Almonte has not yet exhausted her administrative
remedies, her motion is DENIED without prejudice.

Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, Pub. L. No. 115~
391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a defendant’s sentence upon motion of
the Director of the Bureau of Prisons, or upon motion of the defendant. 18 U.S.C. §
3582(c)(1)(A). Ordinarily, a defendant may not file a motion seeking compassionate release
from a court until they have “fully exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on the defendant’s behalf” or thirty days have lapsed “from
the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” Jd.

Almonte concedes that she has not exhausted her administrative remedies. See Def.’s
Mot. at 2 (“If a motion to the Warden is needed, to show that [Almonte] exhausted her
administrative remedies, she is requesting that this Court hold her motion in abeyance.”). Asa

result, the motion is not yet ripe for review.

 

 
Case 1:16-cr-00670-KMW Document 314 Filed 09/30/20 Page 2 of 2

For the foregoing reasons, Defendant’s motion is DENIED without prejudice. Almonte

may file a renewed motion in the event that she exhausts her administrative remedies.

SO ORDERED.

Dated: New York, New York

September 30, 2020 II : ir Ww, Wave

KIMBA M. WOOD
United States District Judge

 
